402 S.E.2d 844 (1991)
328 N.C. 336
Ronald T. WILSON and Marilyn Wilson, et al.
v.
McLEOD OIL COMPANY, INC., et al.
No. 506A89.
Supreme Court of North Carolina.
March 7, 1991.
Hatch, Little & Bunn, Raleigh, for McLeod Oil & Loren A. Tompkins.
Donnell Van Noppen, III, Raleigh, for plaintiffs and intervenor-plaintiffs.
Mark E. Fogel, Raleigh, for defendant Simmons.
James R. Glover, Raleigh, Robert H. Hood, III, Graham, for defendant Riggan.
Henson, Henson, Bayliss & Sue, Greensboro, for third-party defendant Alamance Oil Co.
Carruthers & Roth, Greensboro, for third-party defendants, Otis A. Warren and Glenda Faye Warren.

ORDER
Upon consideration of the petition filed by Defendant (Estate of Riggan) in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of March 1991."